DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed April 21, 2021 (hereinafter “04/21/21 Amendment") has been entered, and fully considered.  In the 04/21/21 Amendment, claims 13, 16, & 18 were amended, and claims 19, 20, & 23 were cancelled (claims 1-12, 14, 15, 17, 21, & 22 were cancelled in one or more prior amendments).  No claims were newly added.  Therefore, claims 13, 16, & 18 are now pending in the application.
3.	The 04/21/21 Amendment has overcome the claim objections and the rejections under §§ 112(a), 112(b), & 103 previously set forth in the Non-Final Office Action mailed 01/22/21 (“01/22/21 Action”).
4.	New claim objections and grounds of rejection under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.

Claim Objections
5.	Claims 13 & 16 are objected to because of the following informalities:  
	a.	In claim 13, line 4, the recitation of “outlet openings arranged in the space” should instead recite --outlet openings arranged in a space--.
b.	In claim 13, lines 7-8, the recitation of “a one-piece suit of gar permeable textile” should instead recite --a one-piece suit of gas-permeable textile-- to correct the spelling error. 
Claim 13 recites “one-piece suit” in line 7, “the suit” in line 9, and “the one-piece suit” in line 19.  Applicant should select and utilize consistent terminology to refer to the “one-piece suit” in claim 13 as well as in the claims that depend therefrom.
d.	In claim 13, line 27, the recitation of “wherein second gas channel from the ring surrounds the hip” should instead recite --wherein a second gas channel from the ring that surrounds the hip-- for grammatical reasons.   
	e.	In claim 16, line 4, the recitation of “by separate valves of the cooling” should instead recite --by separate valves of the cooling suit-- for grammatical reasons.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 13, 16, & 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 13 recites the limitation “with a gas-permeable inner liner” in line 8.  This recitation renders the claim indefinite, as is it not clear whether the “gas-permeable inner liner” is intended to be the “inner gas-permeable textile layer” previously recited in line 5, or a separate/additional layer.  If it is intended to be a separate/additional layer, the relationship between the gas-permeable inner liner and the inner gas-permeable textile layer is not clear.  Clarification is required.    
9.	Claim 13 recites the limitation “to an inner side of the one-piece suit” in line 20.  This recitation renders the claim indefinite, as is it not clear whether the “an inner side” is the same 
10.	Claim 13 recites the limitation “the inwardly branching gas ducts system” in line 21.  There is insufficient antecedent basis for this recitation in the claim.
11.	Claim 13 recites the limitation “a hose sleeve” in line 21.  This recitation renders the claim indefinite, as is it not clear whether the “hose sleeve” is the same “hose sleeve” previously recited in line 3, or a separate/additional hose sleeve.  Clarification is required.    
12.	Claim 13 recites the limitation “a gas channel” in line 22.  This recitation renders the claim indefinite, as is it not clear whether the “gas channel” is intended to be one of the “gas ducts” previously recited in line 4, or a separate/additional gas channel.  If it is intended to be a separate/additional gas channel, the relationship between the gas channel and the gas ducts is not clear.  Clarification is required.  The same issue concerns the recitations of “second gas channel” in line 27, “a third gas channel” in line 32, and “a fourth gas channel” in line 34.  
13.	Claim 13 recites the limitation “the hip” in line 22.  There is insufficient antecedent basis for this recitation in the claim.
14.	Claim 13 recites the limitation “the hip area” in line 24.  There is insufficient antecedent basis for this recitation in the claim.
15.	Claim 13 recites the limitation “the thigh” in line 25.  There is insufficient antecedent basis for this recitation in the claim.
16.	Claim 13 recites the limitation “the back side of the legs” in line 25.  There is insufficient antecedent basis for this recitation in the claim.
17.	Claim 13 recites the limitation “the area of a hollow of a knee” in lines 25-26.  There is insufficient antecedent basis for this recitation in the claim.
18.	Claim 13 recites the limitation “the gas channel branches down from the hip area and is led downward on an outer side of the legs for the thigh and leads further down to the back side of the legs to finally end in the area of a hollow of a knee” in lines 24-26.  Applicant appears to i.e., “the legs” and “the back side of the legs”) and a singular tense (i.e., “the thigh,” and “a knee”), creating confusion as to whether the required structure is for one or both legs.  Clarification is required.    
19.	Claim 13 recites the limitation “the ring” in line 29.  This recitation renders the claim indefinite, as is it not clear whether “the ring” is intended to be “the ring” first recited in line 22 of the claim, or the “another ring-shaped gas channel” recited in line 28 of the claim.  Clarification is required.    
20.	Claim 13 recites the limitation “a full-length zip fastener” in line 30.  This recitation renders the claim indefinite, as is it not clear whether the zip fastener is the same “a zip fastener” previously recited in line 9, or a separate/additional zip fastener.  Clarification is required.    
21.	Claim 13 recites the limitation “the front” in line 31.  There is insufficient antecedent basis for this recitation in the claim.
22.	Claim 13 recites the limitation “the chest area” in line 31.  There is insufficient antecedent basis for this recitation in the claim.
23.	Claim 13 recites the limitation “the shoulders” in line 32.  There is insufficient antecedent basis for this recitation in the claim.
24.	Claim 13 recites the limitation “the sleeves” in line 32.  There is insufficient antecedent basis for this recitation in the claim.
25.	Claim 13 recites the limitation “branches off at a rear from the ring downwardly in a middle” in lines 34-35.  This recitation renders the claim indefinite, as is it not clear to what structure “in a middle” pertains (i.e., in a middle of what?).  Clarification is required.    
26.	Claim 13 recites the limitation “wherein the inwardly branching gas ducts have various outlet openings” in line 36.  This recitation renders the claim indefinite, as is it not clear whether 
27.	Claim 13 recites the limitation “the outer end” in line 38.  There is insufficient antecedent basis for this recitation in the claim.
28.	Claim 13 recites the limitation “the arm joints” in line 40.  There is insufficient antecedent basis for this recitation in the claim.
29.	Claim 13 recites the limitation “at abdominal extension height branching” in line 41.  This recitation renders the claim indefinite, as it is not clear what is meant (or what structure is intended) abdominal extension height branching.  Clarification is required.   
30.	Claim 13 recites the limitation “a wearer” in line 47.  This recitation renders the claim indefinite, as it is not clear whether the “a wearer” is the same “a wearer” previously recited in line 29, or a different wearer.  Clarification is required.   
31.	Dependent claims 16 & 18 are rejected as ultimately depending from a claim (claim 13) rejected under 35 U.S.C. 112(b).

32.	NOTE:  While claims 13, 16, & 18 are not currently subject to a rejection under either 35 U.S.C. § 102 or § 103, the rejections under 35 U.S.C. § 112(b) above have precluded a determination of allowability at this time.  Upon correction of the issues underlying the § 112(b) rejections, the allowability of claims 13, 16, & 18 will be reconsidered by the Examiner.

Response to Arguments
33.	As noted above, the 04/21/21 Amendment has overcome the claim objections and the rejections under §§ 112(a), 112(b), & 103 previously set forth in the 01/22/21 Action.
34.	New claim objections and grounds of rejection under § 112(b) are set forth above, necessitated by Applicant’s Amendment.


Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794